 
Exhibit 10.4
 
GUARANTY
 
1. Identification.


This Guaranty (the “Guaranty”), dated as of July ___, 2008, is entered into by
Boomj.com, Inc., a Nevada corporation (“Guarantor”), for the benefit of the
Collateral Agent identified below and the parties identified on Schedule A
hereto (each a “Lender” and collectively, the “Lenders”).


2. Recitals.


2.1 Guarantor is a direct subsidiary of Boomj, Inc., a Nevada corporation
(“Parent”). The Lenders have made and/or are making loans to Parent (the
“Loans”). Guarantor will obtain substantial benefit from the proceeds of the
Loans.


2.2 The Loans are and will be evidenced by certain secured promissory Notes
(collectively, “Note” or “Notes”) issued by Parent on, about or after the date
of this Guaranty pursuant to subscription agreements dated at or about the date
hereof (“Subscription Agreements”). The Notes are further identified on Schedule
A hereto and were and will be executed by Parent or Guarantor as “Borrower” or
“Debtor” for the benefit of each Lender as the “Holder” or “Lender” thereof.


2.3 In consideration of the Loans made and to be made by Lenders to Parent and
for other good and valuable consideration, and as security for the performance
by Parent of its obligations under the Notes and as security for the repayment
of the Loans and all other sums due from Debtor to Lenders arising under the
Notes (collectively, the “Obligations”), Guarantor, for good and valuable
consideration, receipt of which is acknowledged, has agreed to enter into this
Guaranty.


2.4 The Lenders have appointed Hank Cohn as Collateral Agent pursuant to that
certain Collateral Agent Agreement dated at or about the date of this Agreement
(“Collateral Agent Agreement”), among the Lenders and Collateral Agent.


3. Guaranty.


3.1 Guaranty. Guarantor hereby unconditionally and irrevocably guarantees,
jointly and severally with any other Guarantor, the punctual payment,
performance and observance when due, whether at stated maturity, by acceleration
or otherwise, of all of the Obligations now or hereafter existing, whether for
principal, interest (including, without limitation, all interest that accrues
after the commencement of any insolvency, bankruptcy or reorganization of
Parent, whether or not constituting an allowed claim in such proceeding), fees,
commissions, expense reimbursements, liquidated damages, indemnifications or
otherwise (such obligations, to the extent not paid by Parent being the
“Guaranteed Obligations”), and agrees to pay any and all reasonable costs, fees
and expenses (including reasonable counsel fees and expenses) incurred by
Collateral Agent and the Lenders in enforcing any rights under the guaranty set
forth herein. Without limiting the generality of the foregoing, Guarantor’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by Parent to Collateral Agent and the Lenders, but
for the fact that they are unenforceable or not allowable due to the existence
of an insolvency, bankruptcy or reorganization involving Parent.
 
3.2 Guaranty Absolute. Guarantor guarantees that the Guaranteed Obligations will
be paid strictly in accordance with the terms of the Notes, regardless of any
law, regulation or order now or hereafter in effect in any jurisdiction
affecting any of such terms or the rights of Collateral Agent or the Lenders
with respect thereto. The obligations of Guarantor under this Guaranty are
independent of the Guaranteed Obligations, and a separate action or actions may
be brought and prosecuted against Guarantor to enforce such obligations,
irrespective of whether any action is brought against Parent or any other
Guarantor or whether Parent or any other Guarantor is joined in any such action
or actions. The liability of Guarantor under this Guaranty constitutes a primary
obligation, and not a contract of surety, and to the extent permitted by law,
shall be irrevocable, absolute and unconditional irrespective of, and Guarantor
hereby irrevocably waives any defenses it may now or hereafter have in any way
relating to, any or all of the following:

1

--------------------------------------------------------------------------------



Exhibit 10.4


(a)   any lack of validity of the Notes or any agreement or instrument relating
thereto;
 
(b)   any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations, or any other amendment or
waiver of or any consent to departure from the Notes, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to Parent or otherwise;
 
(c)   any taking, exchange, release, subordination or non-perfection of any
Collateral, or any taking, release or amendment or waiver of or consent to
departure from any other guaranty, for all or any of the Guaranteed Obligations;
 
(d)   any change, restructuring or termination of the corporate, limited
liability company or partnership structure or existence of Parent; or
 
(e) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by Collateral
Agent or the Lenders that might otherwise constitute a defense available to, or
a discharge of, Parent or any other guarantor or surety.


This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by Collateral Agent, the Lenders or any other
entity upon the insolvency, bankruptcy or reorganization of the Parent or
otherwise (and whether as a result of any demand, settlement, litigation or
otherwise), all as though such payment had not been made.


3.3 Waiver. Guarantor hereby waives promptness, diligence, notice of acceptance
and any other notice with respect to any of the Guaranteed Obligations and this
Guaranty and any requirement that Collateral Agent or the Lenders exhaust any
right or take any action against any Borrower or any other person or entity or
any Collateral. Guarantor acknowledges that it will receive direct and indirect
benefits from the financing arrangements contemplated herein and that the waiver
set forth in this Section 3.3 is knowingly made in contemplation of such
benefits. Guarantor hereby waives any right to revoke this Guaranty, and
acknowledges that this Guaranty is continuing in nature and applies to all
Guaranteed Obligations, whether existing now or in the future.


3.4 Continuing Guaranty; Assignments. This Guaranty is a continuing guaranty and
shall (a) remain in full force and effect until the later of the indefeasible
cash payment in full of the Guaranteed Obligations and all other amounts payable
under this Guaranty, the Subscription Agreements and the Notes, (b) be binding
upon Guarantor, its successors and assigns and (c) inure to the benefit of and
be enforceable by the Lenders and their successors, pledgees, transferees and
assigns. Without limiting the generality of the foregoing clause (c), any Lender
may pledge, assign or otherwise transfer all or any portion of its rights and
obligations under this Guaranty (including, without limitation, all or any
portion of its Notes owing to it) to any other Person, and such other Person
shall thereupon become vested with all the benefits in respect thereof granted
such Collateral Agent or Lender herein or otherwise.
 
2

--------------------------------------------------------------------------------



Exhibit 10.4
 
3.5 Subrogation. Guarantor will not exercise any rights that it may now or
hereafter acquire against the Collateral Agent or any Lender or other Guarantor
(if any) that arise from the existence, payment, performance or enforcement of
such Guarantor’s obligations under this Guaranty, including, without limitation,
any right of subrogation, reimbursement, exoneration, contribution or
indemnification, whether or not such claim, remedy or right arises in equity or
under contract, statute or common law, including, without limitation, the right
to take or receive from the Collateral Agent or any Lender or other Guarantor
(if any), directly or indirectly, in cash or other property or by set-off or in
any other manner, payment or security solely on account of such claim, remedy or
right, unless and until all of the Guaranteed Obligations and all other amounts
payable under this Guaranty shall have been indefeasibly paid in full.
 
3.6 Maximum Obligations. Notwithstanding any provision herein contained to the
contrary, Guarantor’s liability with respect to the Obligations shall be limited
to an amount not to exceed, as of any date of determination, the amount that
could be claimed by Lenders from Guarantor without rendering such claim voidable
or avoidable under Section 548 of the Bankruptcy Code or under any applicable
state Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or
similar statute or common law.
 
4. Miscellaneous.
 
4.1 Expenses. Guarantor shall pay to the Lenders, on demand, the amount of any
and all reasonable expenses, including, without limitation, attorneys’ fees,
legal expenses and brokers’ fees, which the Lenders may incur in connection with
exercise or enforcement of any the rights, remedies or powers of the Lenders
hereunder or with respect to any or all of the Obligations.


4.2 Waivers, Amendment and Remedies. No course of dealing by the Lenders and no
failure by the Lenders to exercise, or delay by the Lender in exercising, any
right, remedy or power hereunder shall operate as a waiver thereof, and no
single or partial exercise thereof shall preclude any other or further exercise
thereof or the exercise of any other right, remedy or power of the Lenders. No
amendment, modification or waiver of any provision of this Guaranty and no
consent to any departure by Guarantor therefrom, shall, in any event, be
effective unless contained in a writing signed by the Majority in Interest (as
such term is defined in the Collateral Agent Agreement) or the Lender or Lenders
against whom such amendment, modification or waiver is sought, and then such
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which given. The rights, remedies and powers of the
Lenders, not only hereunder, but also under any instruments and agreements
evidencing or securing the Obligations and under applicable law are cumulative,
and may be exercised by the Lenders from time to time in such order as the
Lenders may elect.


4.3 Notices. All notices or other communications given or made hereunder shall
be given in the same manner as set forth in Section 13(b) of the Subscription
Agreement to the party to receive the same at its address set forth below or to
such other address as either party shall hereafter give to the other by notice
duly made under this Section:


To Guarantor, to:
c/o Boomj, Inc.
 
9029 South Pecos Road, Suite 2800
 
Henderson, NV 89074
 
Attn: Robert J. McNulty, CEO
 
Fax: (702) 463-7007
   
With a copy by fax only to:
TroyGould
 
1801 Century Park East, Suite 1600
 
Los Angeles, CA 90067-2367
 
Attn: Istvan Benko, Esq.
 
Fax: (310) 789-1426

 
3

--------------------------------------------------------------------------------


 
Exhibit 10.4

To Lenders:
To the addresses and telecopier numbers set
 
Forth on Schedule A



Any party may change its address by written notice in accordance with this
paragraph.


4.4 Term; Binding Effect. This Guaranty shall (a) remain in full force and
effect until payment and satisfaction in full of all of the Obligations; (b) be
binding upon Guarantor and its successors and permitted assigns; and (c) inure
to the benefit of the Lenders and their respective successors and assigns. All
the rights and benefits granted by Guarantor to the Collateral Agent and Lenders
hereunder and other agreements and documents delivered in connection therewith
are deemed granted to both the Collateral Agent and Lenders. Upon the payment in
full of the Obligations, (i) this Guaranty shall terminate and (ii) the Lenders
will, upon Guarantor’s request and at Guarantor’s expense, execute and deliver
to Guarantor such documents as Guarantor shall reasonably request to evidence
such termination, all without any representation, warranty or recourse
whatsoever.


4.5 Captions. The captions of Paragraphs, Articles and Sections in this Guaranty
have been included for convenience of reference only, and shall not define or
limit the provisions hereof and have no legal or other significance whatsoever.


4.6 Governing Law; Venue; Severability. This Guaranty shall be governed by and
construed in accordance with the laws of the State of Nevada without regard to
principles of conflicts or choice of law. Any legal action or proceeding against
Guarantor with respect to this Guaranty may be brought in the courts of the
State of Nevada or of the United States in Clark County, Nevada, and, by
execution and delivery of this Guaranty, Guarantor hereby irrevocably accepts
for itself and in respect of its property, generally and unconditionally, the
jurisdiction of the aforesaid courts. Guarantor hereby irrevocably waives any
objection which they may now or hereafter have to the laying of venue of any of
the aforesaid actions or proceedings arising out of or in connection with this
Guaranty brought in the aforesaid courts and hereby further irrevocably waives
and agrees not to plead or claim in any such court that any such action or
proceeding brought in any such court has been brought in an inconvenient forum.
If any provision of this Guaranty, or the application thereof to any person or
circumstance, is held invalid, such invalidity shall not affect any other
provisions which can be given effect without the invalid provision or
application, and to this end the provisions hereof shall be severable and the
remaining, valid provisions shall remain of full force and effect. This Guaranty
shall be deemed an unconditional obligation of Guarantor for the payment of
money and, without limitation to any other remedies of Lenders, may be enforced
against Guarantor by any summary proceeding permitted in the jurisdiction where
enforcement is sought. For purposes of such rule or statute, any other document
or agreement to which Lenders and Guarantor are parties or which Guarantor
delivered to Lenders, which may be convenient or necessary to determine Lenders’
rights hereunder or Guarantor’s obligations to Lenders are deemed a part of this
Guaranty, whether or not such other document or agreement was delivered together
herewith or was executed apart from this Guaranty. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
suit, action or proceeding in connection with this Agreement or any other
Transaction Document by mailing a copy thereof via registered or certified mail
or overnight delivery (with evidence of delivery) to such party at the address
in effect for notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice thereof.
Nothing contained herein shall be deemed to limit in any way any right to serve
process in any other manner permitted by law. Each Guarantor irrevocably
appoints Parent its true and lawful agent for service of process upon whom all
processes of law and notices may be served and given in the manner described
above; and such service and notice shall be deemed valid personal service and
notice upon each such Guarantor with the same force and validity as if served
upon such Guarantor.
 
4

--------------------------------------------------------------------------------



Exhibit 10.4


4.7 Satisfaction of Obligations. For all purposes of this Guaranty, the payment
in full of the Obligations shall be conclusively deemed to have occurred when
either the Obligations have been indefeasibly paid or all outstanding Notes have
been converted to common stock pursuant to the terms of the Notes and the
Subscription Agreements.


4.8 Counterparts/Execution. This Agreement may be executed in any number of
counterparts and by the different signatories hereto on separate counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts shall constitute but one and the same instrument. This Agreement
may be executed by facsimile signature and delivered by facsimile transmission.
 
[THE BALANCE OF THIS PAGE HAS BEEN INTENTIONALLY LEFT BLANK]

5

--------------------------------------------------------------------------------



Exhibit 10.4


IN WITNESS WHEREOF, the undersigned have executed and delivered this Guaranty,
as of the date first written above.
 
“GUARANTOR”
BOOMJ.COM, INC.
A Nevada corporation
 
By:
 
   
Its:
 

 
This Guaranty Agreement may be signed by facsimile signature and
delivered by confirmed facsimile transmission.

6

--------------------------------------------------------------------------------


 
Exhibit 10.4

SCHEDULE A TO GUARANTY



LENDER
 
NOTE PRINCIPAL AMOUNT
      $                                          
Total:
 
$
 

 
7

--------------------------------------------------------------------------------


 